Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 29 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 29 of prior U.S. Patent No. 10,994,728 B2. This is a statutory double patenting rejection.





The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 8-25, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-25, 27, and 29 of U.S. Patent No. 10,994,728 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following:
The instantly examined application and the patent claims are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the wordings are different in the limitations, the limitations carried are either inherently implied or would have been obvious to one of ordinary skill in the art.  
The examined application claims 8-25, and 27 are similar to claims 8-25, 27 of the reference claims except for the features of “executable instructions executed by the at least one processor to carry out the method.”  The reference claim 29 is an apparatus claim that includes a monitoring device having executable instructions executed by the at least one processor.  
It would have been obvious to use “the executable instructions executed by the processor” as recited in the reference claims for carrying out all the tasks required in the currently examined application claims.



	The Examiner’s Comments Regarding the Cited References
The U.S. patent application publication No. US 2017/0008517 A1 (Himi reference) disclosed a collision avoidance system that is equipped with a radar that detects a distance to an object located behind a vehicle, and a plurality of sensors that detects a distance to the object.  The system is further comprising a control unit that when the approaching object is detected, executes driving assistance so that a collision with the approaching object is avoided.  None of the sensors is provided for detecting an acceleration event from an accelerometer, and that acceleration event being indicative of a potential collision between the vehicle and an object.  Himi is not quite teaching or even suggesting the features of “setting a time period from before and after the detected acceleration event; and collecting additional data, other than the acceleration event, obtained through the monitoring device during the time period.”
The U.S. patent application publication No. US 2019/0031100 A1 (Lee reference) described a rear collision warning system and an apparatus in which a control unit is coupled to a rear sensing unit that includes a camera sensor unit, at least an ultrasonic sensor, a radar, and a LiDAR.  The control unit determines if the vehicle is being reversed based on the shift level position of the vehicle, sensing a rear obstacle, calculating risk indexes for the rear obstacle, based on at least the results sensed through the plurality of sensors.  Lee is not teaching or even suggesting the features of “setting a time period from before and after the detected acceleration event; and collecting additional data, other than the acceleration event, obtained through the monitoring device during the time period,” either.

		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667